Citation Nr: 0709878	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1934 to July 1935.  
He died in January 2003.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appellant and her daughter testified before the 
undersigned at a Travel Board hearing in July 2006.  A 
transcript of that hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  The veteran died in January 2003; the death certificate 
listed the cause of death as respiratory failure due to 
pneumonia, with metastatic prostate cancer listed as a 
significant condition contributing to the death.

2.  At the time of his death, the veteran had the following 
service-connected disability: bilateral below the knee 
amputation, let leg due to gunshot wound and osteomyelitis by 
history, and right leg due to peripheral vascular disease, 
rated as 100 percent disabling from November 1993.  

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active duty 
service or his service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.310, 3.312 (2006).

2.  Entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318 is not established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2006); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b). 

The veteran died in January 2003.  The death certificate 
listed the cause of death as respiratory failure due to 
pneumonia, with metastatic prostate cancer listed as a 
significant condition contributing to the death.  The veteran 
was 88 years old.

At the time of his death, the veteran had the following 
service-connected disability: bilateral below the knee 
amputation, let leg due to gunshot wound and osteomyelitis by 
history, and right leg due to peripheral vascular disease, 
rated as 100 percent disabling from November 1993.  

Review of the records reveals that the veteran lived at the 
Woodside Nursing Center in San Luis Obispo, California prior 
to his death.  Five days prior to his death, the veteran was 
admitted to the French Hospital Medical Center in San Luis 
Obispo, California where he was diagnosed with bilateral 
pneumonia and urinary tract infection.  The veteran's January 
[redacted], 2003 discharge summary indicates that the veteran was 
doing "okay," but due to his poor quality of life and 
metastatic prostate cancer with pain, he made the decision to 
"give up."  His daughter and son decided to withdraw 
medical therapy and the veteran continued to decline until 
his death on January [redacted], 2003.  

Review of the veteran's service medical records finds no 
evidence of prostate cancer, respiratory problems, or 
pneumonia.  The Board also finds no evidence of these 
conditions within one year from the veteran's separation from 
service in July 1935.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  In fact, there is no evidence of any of these 
disorders for many years after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  Moreover, there is no 
competent evidence of record that establishes a relationship 
between the cause of the veteran's death and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The appellant argues that the veteran's death was caused 
prematurely by his treatment at the Woodside Nursing Center, 
alleging employees would not fill his water or attach his 
prosthetic legs, which she asserts caused the veteran's 
pneumonia.  The Board emphasizes that any personal belief on 
the part of the appellant that there is a relationship 
between the veteran's service-connected disability and the 
cause of his death is not competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494. 

In summary, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(b).  There is no 
evidence of prostate cancer, respiratory problems, or 
pneumonia during or for many years after service, and there 
is no competent evidence of a nexus between the cause of the 
veteran's death and his period of service or any service-
connected disability.  The appeal is denied.       

DIC Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22.  The service-connected disabilities must 
have been either continuously rated totally disabling for 10 
or more years immediately preceding death or continuously 
rated totally disabling for at least five years from the date 
of the veteran's separation from service. Id.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22(c).      
      
In this case, at the time of his death, the veteran had a 
single service-connected disability, listed above.  The 
service-connected rating was 100 percent from November 10, 
1993 (the date of the veteran's right leg amputation), 
falling short of the 10 or more years immediately preceding 
death required for DIC benefit eligibility.  Although the 
appellant asserts that the veteran's right leg peripheral 
vascular disease was severe enough to be amputated prior to 
November 10, 1993, the July 1995 rating decision that granted 
the November 10, 1993 effective date is final in the absence 
of clear and unmistakable error which has not been alleged in 
the instant case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  Therefore, the 
veteran is not a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
July 2005 as well as information provided in the May 2004 
statement of the case, the RO advised the appellant of the 
evidence needed to substantiate her claim and explained what 
evidence it was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible for providing.  In addition, the 
May 2004 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the appellant did not receive specific notice 
informing her to submit all relevant evidence in her 
possession prior to the April 2003 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), she did receive 
such notice by letter dated July 2005.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
veteran's cause of death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board further finds that any deficiency in the notice to 
the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service medical records and VA treatment records.  
See 38 U.S.C.A. § 5103A(d).  In addition, the appellant 
provided the veteran's death certificate, additional records, 
and lay evidence in the form of her own written statements 
and hearing testimony as well as various written statements 
from family members.

Finally, the Board observes that the RO has not secured a 
medical opinion regarding the severity of the veteran's right 
leg peripheral vascular disease prior to November 10, 1993, 
as requested by the appellant.  However, there is no need to 
secure such a medical opinion since it would not change the 
veteran's effective date to a date prior to November 10, 
1993.  Therefore, a medical opinion would have no bearing on 
the disposition of this appeal.  

By correspondence dated August 2005, the appellant indicated 
that she had no further evidence or information to submit in 
regard to her appeal.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


